Title: To Alexander Hamilton from Tench Coxe, [27 June 1794]
From: Coxe, Tench
To: Hamilton, Alexander



[Philadelphia, June 27, 1794]

Mr. Coxe has the honor to inform the Secy. of the Treasury that General Miller arrived from York yesterday afternoon. It appears probable he will be prevailed upon both to accept the office & ultimately to move to Philadelphia. In the course of the day, and after he shall have adjusted a preliminary Matter he is to call again. If no other Engagement interferes Mr. Coxe will be glad to see the secy. at dinner with Genl. Miller to morrow at 3 oClock.
Mr. Hughes has arrived, and wishes dispatch. Brown & Francis & he are the only officers for large Guns. The latter only hope for a proportion of Shot and shells. They mention no price for these, and ask for £36. lawful money = £45. P.C. or 120 Drs: They can furnish about ⅔ of the quantity of Cannon. Messrs. Hughes & Co ask £40 for the Cannon, wch. is lower than B & Francis, but it is probable from what has passed that they will insist on shot, Shells & iron ballast in proportion at their price, 3d ⅌ lb = £28.11.0 ⅌ Ton. The prices asked separately by others is from £25 down to £15.
Mr. Coxe wishes to know when & where he can have a conference on these points with the Secy.
June 27. 1794
 